DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over 

Colvin et al. (US 5,415,222). Colvin et al (hereinafter Colvin) discloses an article of 

clothing/vest (10) including a weighted material/glass beads within an interior layer/sealed pouch 

(25), col. 3, lines 6-16 inconspicuously disposed within a material forming the article of 

clothing (10) as shown in figure 4. Further, the material forming the vest is arranged to delimit 

chambers with each chambers/pockets (20) is spatially isolated from the others, col. 4, lines 43-

54 and as shown in figure 4. The material forming the article of clothing/vest defines an inner 

liner arranged to contact the body and an outermost layer arranged opposite of the inner layer, 

and the weighted material/glass beads being  encapsulated within the interior layer/sealed 

pouch (25) as also shown in figure 4.   The weighted material is substantially disposed in an area 






of the vest that aligns with the shoulders, upper back and chest when worn as shown in figure 

3.



It would have been obvious to one skilled in the art before the effective date of the claimed invention that the weighted material of glass beads of Colvin is configured to substantially apply a therapeutic pressure to predetermined areas of the 10body when positioned through one of the chambers/pockets (20) when the article of clothing is worn. 
With regard to claims 6, 13 and 17, it would have been obvious to one skilled in the art before the effective date of the claimed invention that one of the weighted material of glass beads within sealed pouch (25) of Colvin can be removed from the chamber/pocket (25) that is not disposed in an area of the vest that aligns with the lower back and stomach as needed or as required for a particular application thereof. 
	Further, with regard to claim 14, it would have been obvious to one skilled in the art before the effective date of the claimed invention that one of the weighted material of glass beads within sealed pouch (25) of Colvin can include but not limited the interior material made of an acoustic polyester mesh , etc. so that that device can be easily cleaned if needed and cost effective. 





Allowable Subject Matter
3.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but 

would be allowable if rewritten in independent form including all of the limitations of the base 

claim and any intervening claims.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






October 23, 2021				             	 /TAJASH D PATEL/                                                                                                   Primary Examiner, Art Unit 3732